Citation Nr: 9934541	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-03 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Offices in Atlanta, Georgia and St. Petersburg, Florida.  The 
certifying Regional Office is the St. Petersburg, Florida, 
Regional Office (hereinafter RO). 


FINDINGS OF FACT

1.  A March 1996 Board decision denied the veteran's claim 
for post-traumatic stress disorder; this is the last final 
adjudicative action addressing this issue on any basis.  

2.  The evidence received since the March 1996 Board decision 
in the form of reports from VA hospitalization in 1997 and 
sworn testimony presented at a March 1998 hearing bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran has been diagnosed with post-traumatic stress 
disorder related to claimed stressors resulting from his 
service in Vietnam.  


CONCLUSIONS OF LAW

1.  The March 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100(a) 
(1999).  

2.  New and material evidence has been received since the 
March 1996 Board decision, and the claim for service 
connection for post-traumatic stress disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

3.  The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

It is noted initially that a March 1996 Board decision denied 
the veteran's claim for service connection for post-traumatic 
stress disorder.  This decision is final and is the last 
final adjudication addressing the issue of entitlement to 
service connection for post-traumatic stress disorder on any 
basis.  38 U.S.C.A. § 7104.  Thus, there must be new and 
material evidence presented subsequent to the March 1996 
Board decision to reopen the claim for service connection for 
post-traumatic stress disorder.  38 U.S.C.A. § 5108.

Evidence added to the record since the March 1996 Board 
decision includes reports from an admission to a post-
traumatic stress disorder treatment program at a VA hospital 
in January 1997.  At that time, the veteran reported that he 
served with the combat engineers during his service in 
Vietnam and that he witnessed "significant death and 
dying."  In addition, testimony presented by the veteran at 
his March 1998 hearing included the assertions that he served 
as a "Combat Engineer Bridge Specialist" during his service 
in Vietnam, and that such duty involved engagement in combat 
with the enemy.  Additional testimony was presented by a 
friend of the veteran who stated that he was aware that there 
was significant combat at the time and the area testified to 
by the veteran. 

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. § 
3.156(a).  Under 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  Evidence of record at the time of the 
March 1996 Board decision included the veteran's service 
personnel records reflective of service in Vietnam as a 
"Bridge Helper" and "Bridge Specialist" with the 617th 
Engineering company from March 1966 to March 1967.  None of 
the veteran's awards or decorations from service were 
indicative of combat. 

Sworn testimony and written contentions with regard to 
stressors claimed by the veteran of record at the time of the 
March 1996 Board decision principally related to incidents 
not related to combat.  The most consistently reported 
incident by the veteran was witnessing Vietnamese children 
being thrown into a cesspool and killed by U.S. servicemen.  
Also of record at the time of the March 1996 Board decision 
were numerous diagnoses of post-traumatic stress disorder 
linked by medical professionals to the veteran's service in 
Vietnam.  However, a Board of three VA psychiatrists who 
examined the veteran in September 1993 to determine the 
presence of post-traumatic stress disorder concluded that the 
veteran's discussion of purported stressors in Vietnam was 
"vague and non-specific."  This examination did not result 
in a diagnosis of post-traumatic stress disorder, and was 
cited prominently in the March 1996 Board decision denying 
the veteran's claim.  

As indicated above, additional evidence concerning the 
claimed stressors added to the record since the March 1996 
Board decision includes statements made to physicians in 
January 1997 concerning stressors associated with service 
with the combat engineers.  More significant to the Board is 
the veteran's sworn testimony at the March 1998 hearing as to 
asserted stressors associated with claimed combat as a 
"Combat Engineer Bridge Specialist," and the corroborating 
testimony presented by the veteran's friend.  In short, the 
Board finds this evidence to be "new" and "material" 
within the meaning of 38 C.F.R. § 3.156 as it is evidence not 
previously of record that bears directly and substantially 
upon the specific matter under consideration, namely the 
nature of stressors which could possibly have resulted in 
post-traumatic stress disorder.  This additional evidence is 
also "material" because it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In this regard, the Board's March 1996 decision was 
based, in part, on the lack of any specificity with regard to 
combat stressors.  The additional evidence provides such 
specificity to the extent that it contains the explicit 
assertion that the veteran's duties in Vietnam involved 
significant exposure to combat.  

Based on the foregoing, the Board finds that the evidence 
submitted since the March 1996 Board decision is new and 
material, and that it is sufficient to reopen the veteran's 
claim for post-traumatic stress disorder.  The veteran's 
claim for post-traumatic stress disorder is therefore 
reopened.

II.  Well-Grounded

Once new and material evidence has been presented, and the 
claim reopened, the VA must determine whether the claim is 
well grounded under 38 U.S.C.A. 
§ 5107(a).  Elkins, 12 Vet. App. at 209 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with the diagnostic criteria in the 
DSM-IV, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).  In 
the instant case, there is medical evidence of a current 
disability due to post-traumatic stress disorder; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor; and medical evidence 
of a nexus between service and current disability due to 
post-traumatic stress disorder.  (See Discharge Summary from 
the veteran's January/February 1997 VA hospitalization).  
Thus, the veteran has met his burden of submitting a well-
grounded claim for service connection for post-traumatic 
stress disorder.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

ORDER

The veteran's claim of entitlement to service-connection for 
post-traumatic stress disorder is reopened and found to be 
well-grounded.  To this extent only, the appeal is granted.


REMAND

The Board concludes that further development is necessary to 
verify stressors claimed by the veteran to have been incurred 
during his service in Vietnam.  The veteran has referred to 
stressors not related to combat, such as witnessing the 
killing of Vietnamese children in a cesspool by fellow 
serviceman.  He has also referred to combat-related 
stressors, to include exposure to hostile fire in 1966 while 
working at the Michelin plantation.  No objective evidence 
confirming these stressors is of record, and the Board 
concludes that in order to fulfill the duty to assist the 
veteran, the United States Armed Services Center for Research 
of Unit Records (USASCRUR) should be contacted to attempt to 
verify the alleged stressors.  In this case, a unit history 
of the veteran's military unit during his Vietnam service may 
assist in verification of the reported stressors.  Depending 
upon the outcome of the search for verified combat stressors, 
the veteran may have to be reexamined to determine whether he 
has a diagnosis of post-traumatic stress disorder that is 
valid for rating purposes.  West v. Brown, 7 Vet. App. 70, 78 
(1994).  

For the reasons stated above, and in order to give the 
veteran full consideration with respect to the present appeal 
and to accord him due process of law, this case is REMANDED 
to the RO for the following action:

1.  The RO is to contact the veteran and 
ask him to provide specific information 
as to his alleged stressors, such as the 
names of persons killed during combat or 
involved in the killing of Vietnamese 
children, and the exact date and location 
that the claimed stressors occurred.  In 
this regard, a document from The Madison 
Clinic received by the RO in December 
1991 shows that the veteran identified 
fellow soldiers named 2nd Lt. Francsis, 
S/Sgt Longsinger, SP/4 Shelly Paul and 
PFC Trotter as being involved in the 
killing of Vietnamese children in 
September 1966 at the outskirts of Hou 
Mou, a small village in Gia Dihn Province 
and on Highway One outside of Saigon.  
The RO should then review any such 
additional information received from the 
veteran, as well as the other written 
statements and testimony with regard to 
stressors contained in the claims file, 
and prepare a summary of the veteran's 
claimed in-service stressors. This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

2.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The RO must provide for the 
examiners the summary of the stressor or 
stressors described in paragraph 1, 
above, and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiners should also be 
specifically requested to determine 
whether the diagnostic criteria in the 
DSM-IV to support a diagnosis of post-
traumatic stress disorder have been 
satisfied.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
documented to have actually occurred.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

3. Following completion of the foregoing, 
the RO should review the claims file to 
ensure that all of the requested 
development has been completed in full.  
In particular, the RO should review the 
VA psychiatric examination report to 
verify that a diagnosis of post-traumatic 
stress disorder was based on the verified 
history provided by the USASCRUR and/or 
the RO.  If the examiner relied upon a 
history which was not verified, the 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that a diagnosis of 
service-related post-traumatic stress 
disorder is inadequate if it is based on 
an examination which relied upon an 
unverified history.  West, 7 Vet. App. at 
70, 77.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
post-traumatic stress disorder.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the 

matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals







